DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Reissue Applications
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
This is a reissue application of US 9,593,365 which issued 3/14/17 with original claims 1-43.  The patent is subject to terminal disclaimer over 14/111,482, now 10,030,261 filed 10/11/13 (see 14/434,274, DIST.E.FILE 8/29/16).  A copy of the terminal disclaimer has been filed within the instant reissue over same US 10,030,261 (DIST.E.FILE 2/26/21).   The 3.5 yr Maintenance Fee was paid 9/14/20.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e) was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/18/22 has been entered.
Claim Amendments in Reissue Applications
Applicant is reminded of the requirements for amendments in reissue applications, see 37 CFR 1.173(b) and MPEP 1453.  It is noted that the amendment of 5/18/22 is informal/non-compliant.  The numbering of the new claims should be consecutive.  The status identifier is (New).
Claims 1-30, 32-37, 40-56 are pending (note correction from above).  1-9, 13-15, 17-19, 21, 23-24, 26, 28-29, 32 and 35-37 are amended.   
References Cited
Soldatov, WO 2013/150082, Hybridization-Based Replication of Nuleic Acid Molecules, 10 October 2013.

Church, WO 2012/048341, High-Throughput Single Cell Barcoding, 11 October 2011.

Shyamala, WO 2004/0551519, Identification of Oligonucleotides for the Capture, Detection and Quantitation of West Nile Virus, 5 December 2003.

RU2410439C1, Method for Ablation of Target DNA from the Surface of DNA Biochips, 6 July 2009.

Rigatti, U.S. 8,198,028, Using Populations of Beads for the Fabrication of Arrays on Surfaces, 2 July 2009.

Emmert-Buck, Science, Laser Capture Microdissection, Vol.274, pages 998-1001, 1996.

Yeung, U.S. 2008/0199929, Method and System for Collecting Cells Following Laser Microdissection, 19 May 2006.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 1-4, 6-30, 32-37 and 40-56 are rejected under pre-AIA  35 U.S.C. 102 (e) as being anticipated by Soldatov (WO 2013/150082).
Claims 1 and 44 are independent and directed to, “A method for localized or spatial detection and/or analysis of (RNA (claim 1) or nucleic acids (claim 44)) in a tissue section”.  Soldatov teaches hybridization-based replication of nucleic acids distributed on a surface or within a layer such as a tissue section by transferring them to a target surface covered with oligonucleotides so as to preserve 2D localization (pp. 1-34, Examples 1-9, Figures 1-17, claims 1-20), i.e., “preserving the information about spatial distribution of nucleic acid molecules transferred from a surface to another surface,” (p. 2, lines 27-29), particularly RNA from tissue sections (p. 3, lines 21-33, Figures 10-11).  Exemplary is the replication of polyadenylated (mRNA) from a tissue section to a target surface glass slide having immobilized oligonucleotides (oligo-dT) thereon which are utilized to perform reverse-transcriptase PCR (RT-PCR) (Examples 5-6). 
Step a) of claim 1 recites a substrate with an immobilized capture probe and capture domain having a free 3’ end capable of reverse transcription.  Soldatov teaches oligonucleotide sequences immobilized on solid support substrates such as glass slides, wherein the oligo-dT oligonucleotide is capable of reverse transcription to create a replication copy of a cell’s mRNA (Examples 5-6, Fig. 10-11).  
 Step a) of claim 44 additionally recites contacting a tissue section with a substrate as above in which the capture probe also comprises a positional domain corresponding to the capture probe position on the substrate.  Soldatov teaches wherein the biological samples are tissue sections placed in contact with the glass slides having immobilized oligonucleotides (p. 2, lines 19-25, p. 4, lines 18-24, p. 15, lines 24-26, p. 18, lines 11-34, p. 28, lines 14-17, Figure 2, 11, 14-15, Examples).  In addition, the immobilized oligonucleotides also contain unique sequences corresponding to positional domains and coding regions, the unique sequences distinguishing different regions or positional locations and the coding regions distinguishing the localization of transcripts (p. 2, lines 35-37, p. 4, lines 4-11, p. 19, line  4-26, p. 22, lines 21-26, p. 23, line 1-p. 26, line 34, p. 29-34, line 32,  Figures 11-17).  This interpretation is also supported by the ‘365 patent specification which  teaches “so-called barcode sequences (or ID tags, defined herein as positional domains) incorporated into the arrayed nucleic acid probes,” (‘365 col.13, lines 32-34).  
Step b) of claim 1 recites contacting the substrate with a tissue section and allowing RNA of the tissue section to hybridize to the capture probes.  Similarly step b) of claim 44 recites allowing the nucleic acids of the tissue section to hybridize to the capture probes.  Soldatov, as above, is explicit to contacting tissue sections with immobilized capture probes and particularly oligo-dT or gene-specific immobilized oligonucleotides for RNA capture (p. 3, lines 27-28, Example 5-6, Figures 10-11, 13).  Further, regarding hybridization and capture, Soldatov teaches the immobilized oligonucleotides are for nucleic acid capture or attachment (RNA or DNA) via hybridization (p. 31, lines 22-27, p. 34, lines 18-24, Example 7, Fig. 2). 
Step c) of claim 1 recites generating cDNA from captured RNA via RT primers.  Soldatov as above, particularly teaches oligo-dT primed cDNA synthesis via reverse transcription reaction (Examples 5-6).   
Step c) of claim 44 differs from claim 1 by reciting amplifying the captured nucleic acid molecules, thereby including amplification of nucleic acids (DNA) without reverse transcription requirements.  Soldatov also teaches locus specific amplification of DNA within tissue sections (Example 9). 
Step d) of claim 1 recites contemporaneous labeling of the cDNA and step d) of claim 44 recites labelling the amplified nucleic acid molecules contemporaneously or subsequent to the amplification step. Soldatov teaches labelling via incorporation of fluorescent labels within the oligonucleotides such as Cy 3 or incorporation of digoxigenin labeled dUTP via reverse transcription (Examples 1-6, Figure 7-11).
Step e) of claim 1 recites detecting a signal from the labeled cDNA and step e) of claim 44 recites detecting a signal from the labeled amplified nucleic acid molecules on the substrate.  Soldatov teaches detecting a fluorescent image or indigo-colored picture, particularly of Cy3 labeled oligonucleotides or digoxigenin labeled dUTP (Examples 1-9, Figures 1-17).
Step f) of claim 1 recites imaging the tissue section before or after step c).  As above, Soldatov teaches detecting a fluorescent image or indigo-colored picture, particularly of Cy3 labeled oligonucleotides or digoxigenin labeled dUTP (Examples 1-9, Figures 1-17).
Regarding claim 2 directed to determining optimum conditions by repeating steps a-e) under a second set of conditions and comparing and selecting conditions with optimum signal intensity resolution, Soldatov teaches variations in conditions affecting signal resolution including distance and medium as well as hybridization conditions including optimizing incubation and amplification conditions to verify and/or increase signal sensitivity  (p. 12-13, 19, 24, 29, Examples, claims).
Regarding claim 3, Soldatov teaches removing, amplifying and sequencing one or both strands of the labeled cDNA from the surface (p. 24, lines 6-18, p. 25, lines 16-29, p. 29, lines 21-27).
Regarding claim 4, the Soldatov procedure is of tissue sections which are correlated via imaging before and after step c) (Examples 1-9, Figure 1-17).
Regarding claim 6, Soldatov teaches gene specific localization via oligo-dT capture probes for cDNA synthesis including via RT-PCR also including restriction enzyme cleavage sequences, annealing and sequence priming sequences (Examples 1-9, Figures 1-17).
Regarding claim 7, as above, the sequences can be released via light, temperature or solution, for example nucleic acid cleavage, restriction enzyme cleavage, denaturation and melting (p. 19-20, 23, 25, 28-32, 43, Fig. 9). 
Regarding claim 8, cDNA may be removed by restriction enzyme cleavage, denaturing, high salt buffer and/or washing buffers (p. 22, 41, 44-45, Fig. 7, 16-17).
Regarding claim 9, substrates were washed before and after hybridization (p. 38-41) including to remove residual tissue as from contact during transfer.
Regarding claim 10, Soldatov teaches immobilization by bridge amplification to form clonal colonies representing distinct positions from the originating tissue section sequences (p. 3, 17, 22-23, p. 35, 47, Fig. 3, 17). 
Regarding claims 11-12, Soldatov teaches positional beads with different clonal sequences including on an array (p. 13-14, 24-25, 32-34, 37, Example 7, claims 5-6, Fig. 12, 15). 
Regarding claims 13, 17 and 19, transfer occurs so as to preserve the relative spatial distribution or location of the original sample (tissue section) and the corresponding location or position is represented as a mirror image of the tissue section, and is correlated with the fluorescence scanned with an Affymetrix scanner (p. 2,  4-6, 10, 22, 24, 26, 29-31, 40-44, Fig. 2, 5, 6-8, 11, 15-17) .
Regarding claims 14-16, cy3 or digoxigenin is incorporated to cDNA with fluorescent detection via scanning (Examples 1-5, Fig. 5- 7, 9-10).
Regarding claim 18, sequencing of nucleic acids replicated from the tissue sections is useful for expression profiling and locus specific sequencing, particularly for analysis of the state of oncogenes in a tumor (p. 26, lines 29-34). 
Regarding claim 20, capture oligonucleotides are DNA (p. 5, 10, 13-14, Examples 1-9). 
Regarding claim 21-22, the capture oligonucleotide may contain unique nucleic acid codes or barcode sequences for mapping positions (p. 24-25, 33, Example 1).
Regarding claim 23, the capture oligonucleotides include sequencing adapters and a restriction enzyme cleavage sequence for amplification and sequencing (p. 14-15, 36, Fig. 13).
Regarding claim 24, the capture domain includes oligo-dT (p. 36, Examples 1-5, Fig. 10).
Regarding claim 25-27, the capture probes are immobilized by 5’ends, leaving 3’ ends open for hybridization with surface probes and extension.  A surface probe may also be immobilized by 3’ end hybridization (p. 26, 31-37, Examples 1-9, Fig. 1-17).
Regarding claim 28, the surface probes comprise sequences complementary to capture and universal amplification domains (p. 14, 23-24, 27-37, Examples 1-9, Fig. 1-17).  
Regarding claims 29 and 32-33, the surface probes comprise a sequence complementary to a positional domain to determine and correlate positions within a tissue section (p. 2-8, 12, 15-26, 29, 32-37, Example 8, Claims, Fig. 16-17).
Regarding claim 30, the substrate is a glass slide, plastic, paper or porous membrane, nitrocellulose, optionally covered with gel, dendrimers or microbeads (p. 10-11, 13, 33, Examples 1-9, Claim 6).
Regarding claims 33-36, tissue section positional sequences may be fluorescently labeled (Cy3, digoxigenin) and imaged by scanning or electron microscopy (p. 10, 23-24, 27, Examples 1-9, Fig. 1-17). 
Regarding claim 37, tissue sections may be modified for example by fixation, solubilization of the gel, proteinase digestion, lysis, electrophoresis (p. 10, 13, Examples 1-9).
Regarding claim 40-43, the substrate is a sequencing bead array with capture by bridge amplification (p. 3, 10-11, 13-14, 22-23, 34-36, 47, Examples 1-9, Claim 5, Fig. 14-17).
Regarding claims 45-46, the nucleic acids are RNA or mRNA (p. 3, 5, 13-14, 36, Examples 1-9, Fig. 1-17). 
Regarding claims 47-48, the tissue is imaged including prior to transfer and cDNA synthesis to correlate original position (p. 2-9, 16-26, 34-37, Examples 1-9, Figures 1-17). 
Regarding claims 49-50, the detection comprises in situ sequencing (p. 23, 27, Examples 1-9, Fig. 1-17).
Regarding claim 51, tissue sections may be within a gel matrix (p. 10-13, 16-18).
Regarding claim 52, 2D tissue section spatial patterns are preserved from the original (p. 27, 34-35, Fig. 2).   
Regarding claim 53, the substrate may be a glass slide or chip (p. 10-11, 13, 33, Examples 1-9, Fig. 1-17).
Regarding claim 54, probes have free 3’ ends and function as RT primers (p. 44-45, Examples 1-9, Fig. 1-17).
Regarding claims 55-56, the positional domain may be for example poly-dT or digoxigenin labeled dUTP incorporated contemporaneously (p. 36, 44-45, Fig. 10, Examples 1-5).

Claims 1, 6-9, 11-25, 30-37, 40, 41, 43-50, 52-56 are rejected under pre-AIA  35 U.S.C. 102 (e) as being anticipated by Church (WO 2012/048341).
Claims 1 and 44 are independent and directed to, “A method for localized or spatial detection and/or analysis of (RNA (claim 1) or nucleic acids (claim 44)) in a tissue section”.  Church teaches analysis of tissue section samples comprising cells, including single cells within a complex mixture of cells, particularly metagenomic samples, normal and cancerous tissue sections, epithelial, endothelium, mesothelium, mesenchyme (muscle, bone, cartilage) etc., (¶8, 9, 11, 46-47, 70-73, claims 1 and 8-9).  
Step a) of claim 1 recites a substrate with an immobilized capture probe and capture domain having a free 3’ end capable of reverse transcription.  Church teaches oligonucleotide sequences immobilized on solid support substrates such as arrays, slides, beads and chips, particularly beads and bead-based arrays wherein the oligonucleotide is capable of reverse transcription to create a clonal copy of a cell’s mRNA (¶7, 29, 51-54, 57).  For example, the immobilized oligonucleotides include oligo-dT sequence annealing primers (¶19, 22, 31, 57, 76, 87, Figures 1-9).
 Step a) of claim 44 additionally recites contacting a tissue section with a substrate as above in which the capture probe also comprises a positional domain corresponding to the capture probe position on the substrate.  Church explicitly teaches wherein the biological samples are tissue sections (¶46, p. 18, line 13, claim 9).  In addition, the immobilized oligonucleotides also contain unique barcode sequences corresponding to a positional domain, the barcode being unique for each individual cell and corresponding to the unique position of that individual cell (¶7-11, 14-22, 23-36, 57, 88-90, Figures 1-9).  This interpretation is also supported by the ‘365 patent specification which teaches “so-called barcode sequences (or ID tags, defined herein as positional domains) incorporated into the arrayed nucleic acid probes,” (‘365 col.13, lines 32-34).  
Step b) of claim 1 recites contacting the substrate with a tissue section and allowing RNA of the tissue section to hybridize to the capture probes.  Similarly step b) of claim 44 recites allowing the nucleic acids of the tissue section to hybridize to the capture probes.  Church, as above, is explicit to contacting tissue section cells with immobilized capture probes (particularly bar-coded beads) (¶46, p. 18, line 13, claims 1 and 8-9, Figures 1-9).  Further, regarding hybridization and capture, Church teaches the beads with immobilized oligonucleotides are for nucleic acid capture (RNA or DNA) via hybridization (¶36-38, 52-53). 
Step c) of claim 1 recites generating cDNA from captured RNA via RT primers.  Church teaches step c) annealing DNA and/or RNA to a barcoded bead followed by primer extension and/or reverse transcription (¶15), and when the bead has RNA attached, cDNA synthesis is performed (¶30) such that the barcode label is incorporated.  Church particularly teaches immobilization of exemplary oligo-dT sequence annealing primers which can target poly A tails of mRNAs found in a cell (¶19, 31 Figure 6, 9).  Church also clarifies that the term, “PCR encompasses derivative forms of the reaction including but not limited to RT-PCR, real time PCR, nested PCR, quantitative PCR, multiplexed PCR, assembly PCR and the like.”  RT-PCR means a PCR that is preceded by a reverse transcription reaction that converts a target RNA to complementary single stranded DNA (or cDNA) which is then amplified (¶57), thereby meeting these limitations.  
Step c) of claim 44 differs from claim 1 by reciting amplifying the captured nucleic acid molecules, thereby including amplification of nucleic acids (DNA) without reverse transcription requirements.  Church teaches the immobilized annealing primer can hybridize to DNA or RNA (¶10, 15-16, 24-25, 29-30, 88-90, claim 14, Figure 3) and be amplified by PCR, (¶30) as well as other methods (¶55-58, 88-90). 
Step d) of claim 1 recites contemporaneous labeling of the cDNA and step d) of claim 44 recites labelling the amplified nucleic acid molecules contemporaneously or subsequent to the amplification step. Church teaches incorporation of the barcode label contemporaneous with cDNA synthesis.  The capture barcode may also be labeled via fluorescent nucleotides including via real-time PCR with monitoring as the reaction proceeds (¶17, 21, 43, 55-58, 88-90).
Step e) of claim 1 recites detecting a signal from the labeled cDNA and step e) of claim 44 recites detecting a signal from the labeled amplified nucleic acid molecules on the substrate.  Church teaches detection via fluorescence microscopy, particularly of Cy3, Cy5, Txred and FitC labeled barcode oligonucleotides ((¶17, 21, 88-90, Fig. 4-5 and 8).
Step f) of claim 1 recites imaging the tissue section before or after step c). Church teaches analysis of tissue samples including tissue sections comprising cells within a complex mixture or population (¶4, 8-9, 11, 46-47, 51, 70-73, claims 1 and 8-9).  Church also teaches analysis of tissue sections allowing correlation of the barcoded transcripts to the originating cell (¶4, 8-9, 11, 17, 30-31, 34, 46-47, 51, 70-73, 88, Claims 1 and 8-9).  While the white light microscopy imaging in Example 5 (¶88-89) is of an emulsion, and Example 6 is on an array grid (¶90) these examples are not limiting.  Church also teaches monitoring tissues such as normal, diseased or cancerous samples including with pathogens such as bacteria, viruses or proliferative disorders in tissues including microscopic samples as well as macroscopic samples from tissue sections (¶4, 23, 31, 46-47, 59-74, Claims 1 and 8-9).  Church teaches the “bar-code sequence allows each target sequence to be correlated to the single cell from which the sequences originated.  While each transcript originating from one cell will have the same bar-code sequence, variation in genomic or transcriptomic information across the cell population is determined by assaying many single cells at the same time.  Because each single cell contains a unique bar-code different from the other single cells, the identified sequences having the same bar-code can be correlated to the same originating cell (¶30).  
Regarding claim 6, as above, Church teaches oligonucleotides attached to the solid support comprising 5’-3’ a sequencing primer region, a degenerative region (the barcode), and an annealing primer region, which has a sequence complementary to the target nucleic acid sequence(s) of interest (p. 8, ¶25, lines 1-5).  The barcode and annealing primer read on the positional domain and capture domain for reasons discussed above.  
Regarding claims 7 and 8, the limitations further limit optional steps in claim 6 and therefore are not necessarily performed.  Nevertheless, cDNA may be released by restriction cleavage (¶30, 35, 58, 90). 
Regarding claim 9, Church discloses washing object substrate, the beads (p. 29, ¶77). Since claim 9 does not specify when this washing step occurs, the disclosure of Church meets this limitation.
Regarding claim 11, Church discloses that the solid support may be a bead array (p. 20, ¶52, line 1).
Regarding claim 12, Church discloses each oligonucleotide is immobilized on different bead so that each occupies a distinct position on the bead (p. 8, ¶24, lines 1-4).
Regarding claim 13, Figure 8A-8H from Church showed multiple images of bead clonality in emulsions, specifically 8A shows optimal amount of starting template, 8B shows sequencing of barcode, and 8E shows barcoded beads in the presence of lysed cells in emulsion post-amplification (p. 7, ¶21). Since the specification define “correlating,” this step may be a mental step so that simply looking at the figures 8A-8H meets the limitation.
Regarding claims 14-16, Church discloses incorporated nucleotides queried by different fluorophores (p. 32, ¶88, lines 2-4).
Regarding claim 17, Church discloses imaging the substrate such that signal from labelled cDNA is detected (p. 7, ¶21).
Regarding claim 18, the intended purpose of the method being “a method for the identification of transcriptionally active tumour cells” does not result in different steps between the claimed method and the prior art method to patentably distinguish the claimed invention from the prior art. With respect to the application of the nucleic acid analysis method, Church disclose that the biological sample such as cancer samples may be used (p. 18, ¶48, last line), and meets the limitation of claim 18.
Regarding claim 19, Church discloses that the substrate is imaged using white light and fluorescence (p. 7, ¶21 and Figure 8).
Regarding claim 20, Church discloses that the annealing primer attached to the solid support may be DNA (p. 8, ¶25, line 5).  
Regarding claim 21, Church discloses that the annealing primer further comprises a barcode, a positional domain, 5’ to the annealing primer (p. 6, ¶19, Figure 6A).
Regarding claim 22, Church discloses each discrete area of a support will be uniquely barcoded with a plurality of target barcode oligonucleotides (p. 8, lines 4-6).
Regarding claim 23, Church discloses that the immobilized oligonucleotide barcoded primer further comprises a sequencing primer domain, 5’ to the annealing primer, which meets the limitation of a universal domain for amplifying the generated DNA molecules (p. 6, ¶19, Figure 6A).
Regarding claim 24, Church discloses the annealing primer may be polyT or polyU DNA, wherein polyT may be 25 nucleotides (p. 10, ¶31, lines 2-3, Table 4, SEQ ID NO: 9).
Regarding claim 25, Church discloses the annealing primer is directed or indirectly immobilized on the solid support by their 5’ end including covalent attachment, hybridization, affinity attachment, magnetic attachment (p. 20, ¶53, lines 3-4).  
Regarding claim 30, Church discloses solid support made from polystyrene, glass, cellulose, nylon among others (p. 20, ¶52, lines 4-6).
Regarding claim 31, Church discloses that the tissue sample may be a tissue section (¶46, last line).  
Regarding claims 32-34, Church discloses an oligonucleotide attached to the solid support may comprise a sequencing primer region (which will be used to facilitate sequencing of barcode), a degenerative region (the barcode), and an annealing primer region, which has a sequence complementary to the target nucleic acid sequence(s) of interest (p. 8, ¶25, lines 1-5).  The barcode read on the positional marker because it has the capability to hybridize to a fluorescent labeled nucleic acid molecule, and also the capability to distinguish the orientation of the tissue sample.  
Regarding claims 35 and 36, Church discloses that the substrate is imaged using white light and fluorescence (p. 7, ¶21 and Figure 8).
Regarding claim 37, Church discloses that the cell is lysed before the amplification step, which meets the limitation of modifying the tissue sample (p. 9, ¶29, lines 1-4).
Regarding claims 40-41 and 43, Church discloses that the solid support may be beads or bead array (¶52, 1st line), wherein the beads may be made of different material such as polystyrene, glass, cellulose, nylon and acrylic polymer (p. 20, ¶52, lines 4-6).  
Regarding claims 45 and 46, Church discloses the target nucleic acid from tissue section samples comprise mRNA (p. 4, ¶10-11, p. 9, ¶31, lines 1-4, p. 18, ¶46, Claim 9).
Regarding claim 47, Church discloses imaging the tissue sample (¶17 and Figure 4).  
Regarding claim 48, Church discloses imaging the sample prior to amplification (p. 7, ¶21 and Figure 8).  
Regarding claim 49, Church discloses detecting comprises sequencing (p. 10, ¶30).
Regarding claim 50, Church discloses performing fluorescent in situ sequencing (p. 23, ¶58).
Regarding claim 52, the image in Figure 4 shows two-dimensional spatial resolution of the nucleic acid molecule (see Figure 4).
Regarding claim 53, Church discloses the solid support (subject substrate) may be a slide or chip (p. 19, ¶51, lines 3 and 4).  
Regarding claim 54, Church discloses the capture probe may comprise oligo-dT which will anneal to mRNA polyA tails, which read on capture probe have 3’ end to function as a reverse transcriptase primer (p. 10, ¶31, lines 2-4).  
Regarding claim 55, Church discloses the biological sample to be analyzed may be a tissue section (p. 18, ¶46, line 13).  
Regarding claim 56, Church discloses the positional domain is 5’ relative to the capture domain (see Figure 6A).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 2 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Church, in view of Shyamala.  
Claim 2 is drawn to a method for analysis of RNA in a tissue sample comprising steps a)-f) of claim 1, repeating steps a)-e) using different sets of conditions of hybridization in b), and comparing the intensity or resolution of the detected signal, optionally selecting optimal signal conditions.  
Church teaches the limitations of claim 1 as above, also teaching when preparing oligonucleotides attached to the solid support, different concentrations of primer were used (p. 29, Table 1). Church also teaches different types of beads were used under similar conditions in two different emulsion PCRs (Tables 2-3 and ¶83).
The difference between the claimed method and the teachings from Church is that Church does not specifically teach altering hybridization conditions to select optimal signal resolution.  
Shyamala teaches methods of detecting WNV nucleic acid comprising one-step capture of specific nucleic acid target from plasma or serum using magnetic beads coupled with oligo dT (p. 36, last ¶, Example 1).  Shyamala further discloses that the capturing beads were subject to one-step RT-PCR following capture (p. 37, lines 12-15).  Shyamala teaches that the amplification efficiency was tested in WNV RNA samples in Example 3 (p. 40, last ¶).  Shyamala teaches reagents from Taqman were used for TaqMan quantitative RT-PCR analysis (p. 39, last two lines), whereas reagents from Invitrogen Superscript III Platinum were also used for quantitative RT-PCR (p. 41, 2nd ¶).  Different hybrids/hybridization conditions are discussed throughout (p. 4-5, 13-17, 21-23, 25-29, 32-33) particularly noting such appropriate hybridization conditions are within the skill of the art (p. 13, lines 13-14).   Various modes of detecting resulting signal are also noted (pp. 1-8, 15-19, 22, 24-45).  
It would have been obvious to a person of ordinary skilled in the art to optimize hybridization and signal detection conditions as taught in Church and Shyamala for optimal WNV testing.  Varying of specific conditions for hybridization, i.e. primers, primer concentration and salt concentrations in reaction buffers, to achieve the optimum signal readout is well-known and established practice as evidenced by the teaching from Shyamala et al.  Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art at the time the application was filed.

Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Soldatov, Church and RU2410439C1.
Claim 5 requires removing the cDNA by laser ablation.  
RU2410439C1 teaches a method of removing DNA sample immobilized on a solid support, a biochip, by ablation with laser (see page 3 of translation, paragraph [0014], paragraph [032]-[041]).  The ‘439 patent demonstrates that the DNA removed from a solid support by laser ablation maintains the molecular structure as confirmed by PCR sequencing (see page 5 of translation, paragraph [0047]).  ‘439 patent teaches this method makes it possible for direct comparison of the sequences hybridized on biochips, between biochips made by different manufacturer’s, and between experiments done by different laboratories because the molecular structure of the nucleic acid hybridized on the chip is preserved (page 1 of translation, paragraph [0004], 14-20, page 2, paragraph [0008], page 3-4, paragraph [0011]-[0013]).
One of skill in the art would be motivated by the ‘439 patent to remove the cDNA via laser ablation for the study of the isolated cDNA from genomes, transcriptomes, proteomes, and metabolic pathways of complex cell samples (see paragraph [023]).  The ‘439 patent suggests that the reproducibility of the detection assay from a high throughput screening is critical. A person of ordinary skill in the art would be motivated to use laser ablation to remove the labeled cDNA from the surface of the solid support (such as an array taught by Soldatov or Church) because the ‘439 patent demonstrated that laser ablation of DNA maintains DNA structure, so that direct comparison of the sequences hybridized to the solid support are possible.  A person of ordinary skill in the art would have a reasonable expectation of success in using laser ablation to remove labeled cDNA from a solid support following the instruction provided by the ‘439 patent.  The claimed method would have been prima facie obvious to one of ordinary skill in the art at the time the application was filed.

Claims 10, 26-29 and 42 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Church, in view of Rigatti (US 8,198,028).
Regarding claims 10 and 42, Church teaches a method of analyzing RNA comprising at least steps a)-e) of claim 6, and steps a)-f) of claim 1 (see above).  Church teaches beads and bead arrays are used in exemplary embodiments (see paragraph [052]), wherein the capture probe may be attached by a variety of prior art known method such as hybridization, covalent attachment and affinity attachment (see paragraph 053]).  However, Church does not specifically teach that each oligonucleotide primer is immobilized on the substrate by bridge amplification to form a local colony of capture probe such that each species of capture probe occupies a distinct position on the object substrate.  
Rigatti teaches a method of forming bead arrays with nucleic acids attached thereon, comprising: a) providing a surface comprising one or more primer oligonucleotides attached to the surface; b) providing a pool of beads, wherein the beads in the pool have a plurality of templates attached; c) arraying the beads onto the surface by hybridizing the template and primer oligonucleotides; and d) extending the primers to produce copies of the templates attached to the surface (see col. 33, lines 1-20), wherein the beads in step b) is amplified by bridge amplification with two primers immobilized on the beads (see col.33, lines 26-29, and Figure 2).  Rigatti teaches such methods generate arrays using beads to control the density of the features on the array.
It would have been obvious to one of ordinary skill in the art that the bead array used in the nucleic acid analysis method taught by Church may be made by the method taught by Rigatti.  The skilled artisan would have been motivated to use Rigatti's method for array fabrication because said method can immobilize nucleic acid molecules with high density to array surfaces.  Bridge amplification using primers on the beads generates templates that each occupy a distinct position on the beads.  The level of skill in the art is high. Absent evidence from the contrary, an artisan would have reasonable expectation of success to immobilize the capture probe taught by Church to a solid support by bridge amplification as taught in Rigatti.  
Regarding claims 26-29, Church teaches a method of analyzing RNA comprising at least steps a)-f) of claim 1 (see above). Church teaches the capture probe may be attached by a variety of prior art known method including hybridization (see paragraph [053], line 4).  Church provides an example of immobilized nucleic acid molecule on a bead comprising sequencing primer, barcode and annealing primer with 5’ attached to the bead (see Figure 1A).
However, Church does not specifically teach that the capture probe comprises upstream sequence that is capable of hybridizing to 5’ end of surface probes that are immobilized on the object substrate (claim 26) by their 3’ end (claim 27), wherein the surface probes comprise a sequence complementary to at least part of the capture domain; and at least part of a universal domain (claim 28) and a positional domain (claim 29).
Rigatti illustrates a method of attaching nucleic acids to solid support by hybridization of oligonucleotides to a surface primer (see col.18, lines 31-36, and Figure 2). 
It would have been obvious to the skilled artisan that attaching the primer oligonucleotide illustrated in Figure 1A (Church) to a solid support by hybridization would necessarily require a surface probe that the primer oligonucleotide may be hybridized to, wherein the surface probe is immobilized to the solid support by the 3’ end so that it can hybridize to the primer oligonucleotide and result in the orientation illustrated in Figure 1A (Church).  The artisan would have been motivated to use Rigatti’s method for array fabrication because said method can immobilize nucleic acid molecules with high density to array surface.  Determining the length of nucleotides for hybridization (whether it includes sequencing primer/universal domain, barcode/positional domain, and annealing primer/capture domain) would have been routine optimization which is within the capability of an ordinary skilled in the art.  The ordinary skilled in the art would have reasonable expectation of success following the teaching from Rigatti to attach oligonucleotide primer to solid support by hybridization.  Therefore, the claimed invention would have been prima facie obvious to an ordinary skilled in the art at the time the application was filed.

Claim 51 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Church, in view of Yeung (US20080199929).
Regarding claim 51, Church teach steps a)-e) of claim 44 (see above). The difference between claim 51 and Church is that Church does not specifically indicate that the tissue sample is disposed in a gel matrix.
Yeung teaches a method for collecting cells following laser microdissection, wherein the cells from the tissue sample are collected in agar gel (see page 4, 1st col., paragraph [054]).  
The artisan would recognize that the nucleic acid analyzing methods taught by Church involve using different starting materials/biological samples such as tissue sections or surgical biopsies that may comprise heterologous cell populations.  It would have been obvious to an person of ordinary skilled in the art that tissue sections from biopsies are often processed before further analysis, such processing would include dissecting a part of the sample that has cells comprising the nucleic acid of interest as taught by Yeung. The tissue sample may be disposed in a gel matrix following microdissection as taught by Yeung. Analyzing nucleic acid molecules according to the method taught by Church using a starting sample comprising cells disposed in gel matrix would have been obvious to the artisan at the time the application was filed.

Response to Arguments
Patent Owner’s arguments filed 5/18/22 have been fully considered but they are not persuasive.  
Soldatov is newly cited in view of the 5/18/22 claim amendments.  
Patent Owner’s arguments with respect to Church have been considered in view of the 5/18/22 amendments but are not found persuasive as the reference is explicit to tissue sections (¶4, 8-9, 11, 46-47, 51, 70-73, claims 1 and 8-9).   
Patent Owner argues (pp. 14-16) with reference to (Church ¶4, 7-8, 24, 27, 46) that Church is generally related to single cell analysis and not cells in a tissue section as amended.  This argument however overlooks the direct teachings of Church to analysis of tissue samples including tissue sections comprising cells within a complex mixture or population (¶4, 8-9, 11, 46-47, 51, 70-73, claims 1 and 8-9).  Patent Owner attempts to disparage Church because it advances the art to single cell analysis, however this is similar to the ‘365 patent. “[T]thus, a tissue sample may be defined as a sample of tissue comprising one or more cells. It may include a suspension of cells,” (‘365 28:37-40). “Whilst single cell resolution may be a preferred and advantageous feature of the present invention…,” the claims are not so limited (‘365 27:35-36).  Church explicitly teaches analysis of tissue sections allowing correlation of the barcoded transcripts to the originating cell (¶4, 8-9, 11, 17, 30-31, 34, 46-47, 51, 70-73, 88, Claims 1 and 8-9).  Further, while Examples 5-6, Fig. 2D, 3D are exemplary of beads isolated within emulsion, the reference is not so limiting teaching beads having unique barcode sequences for each individual cell originating from a complex mixture, tissue or tissue section, and allowing determination of the originating (starting) cell, i.e., amongst cells via the unique barcode sequences (¶8, 17, 24-30, 46-47, 89-90).  
Patent Owner argues (p. 16-18) with reference to (¶30) that Church does not teach contemporaneous labeling of generated cDNA molecules.  Patent Owner acknowledges, “clonality is detected and confirmed via single fluorophore color per bead when querying a single position on the bar-code during sequencing,” (¶90) as well as incorporation of the bar-code sequence or bar-code labeling contemporaneous with cDNA synthesis/generating cDNA (¶88).  Thus, while sequencing may be after cDNA generation, the bar-code labeling of the cDNA is achieved during or contemporaneous with cDNA synthesis, thereby meeting this limitation.  As prior noted, the detection of the fluorescent bar-code label is with Cy5, Cy3, TxRed or FITC (¶58, 88).  This incorporation meets the claim limitations as described within the ‘365 patent (36:31-48), particularly claims 3-4, 6, 10, 14-17, 34, 44, 49-50 and 57 directed to fluorescently labeled clonal amplicons.  In particular, Church, Examples 5, Fig. 4 shows clonality, referring to each single bead harboring one unique bar-code which has been successfully amplified onto the bead.  Clonality is detected and confirmed via a single fluorophore color per bead when querying a single position on the bar-code during sequencing (¶88).  
Patent Owner argues (pp. 18-19) with reference to Example 5, ¶88-89 and Fig. 4, that Church does not teach imaging a tissue section before or after c) as recited.  Figure 4 of Church depicts beads uniquely labelled with one of 4 fluorophores at position one of the bar-code.  Sequential sequencing is said to show that each transcript captured by the beads can be correlated to a unique starting cell because each cell is represented by a unique bar-code (¶17).  Thus, the comparison of the 4 different fluors (non-overlapping) in Figure 4 clearly shows multiple different originating cells as designated by the different fluors at each position within the emulsion (suspension).  The imaging of the multiple different beads representative of unique cells is via white light microscopy (Figure 4, ¶17, Example 5, ¶88-89) and thus meets the imaging claim recitations. 
Church teaches analysis of tissue samples including tissue sections comprising cells within a complex mixture or population (¶4, 8-9, 11, 46-47, 51, 70-73, claims 1 and 8-9).  Church also teaches analysis of tissue sections allowing correlation of the barcoded transcripts to the originating cell (¶4, 8-9, 11, 17, 30-31, 34, 46-47, 51, 70-73, 88, Claims 1 and 8-9).  While the white light microscopy imaging in Example 5 (¶88-89) is of an emulsion, and Example 6 is on an array grid (¶90) these examples are not limiting.  Church also teaches monitoring tissues such as normal, diseased or cancerous samples including with pathogens such as bacteria, viruses or proliferative disorders in tissues including microscopic samples as well as macroscopic samples from tissue sections (¶4, 23, 31, 46-47, 59-74, Claims 1 and 8-9).  Church teaches the “bar-code sequence allows each target sequence to be correlated to the single cell from which the sequences originated.  While each transcript originating from one cell will have the same bar-code sequence, variation in genomic or transcriptomic information across the cell population is determined by assaying many single cells at the same time.  Because each single cell contains a unique bar-code different from the other single cells, the identified sequences having the same bar-code can be correlated to the same originating cell (¶30).  Further, it is noted that the ‘365 patent embraces, “a tissue sample or a portion thereof.”  “Thus, a tissue sample may be defined as a sample of tissue comprising one or more cells.  It may include a suspension of cells,” (‘365 28:37-40). “Whilst single cell resolution may be a preferred and advantageous feature of the present invention…,” the claims are not so limited (‘365 27:35-36).  
Regarding claim 44, Patent Owner argues (pp. 19-22) with reference to ¶18, Examples 5-6 and Figures 5-6 that the barcode does not correlate with a position on a support.  Church however in Examples 5-6 teaches unique bar-code oligonucleotides corelating with positions on a bead (Example 5) or grid (Example 6).  Rolony were ordered on a grid of 250 nanometer size feature (¶18, 90), see also (¶51) noting when the oligonucleotide sequences are immobilized on a solid support in a grid (Example 6, Figure 5G), rather than a bead (Example 5, Figure 4).  Further, (¶90) notes liposomes were then fused to cells, allowing the annealing primer to anneal to the target nucleic acid of interest in each cell.  Figure 5 demonstrates the rolony (RCA) are clonally amplified, because for each query of a single position only one fluorophore overlays for that position. Subsequent sequencing of the other nucleotide positions can be performed to identify the complete bar-codes (used for correlation to the single originating cell) and to identify the captured transcripts.
	 Additionally Example 5, Figure 4 also meets the claim limitations as acknowledged in the teachings of Church at p. 8, lines 4-6, (¶24) in which immobilization is to a bead via the barcode, which is the unique position.  Note, this paragraph begins, “[I]in certain exemplary embodiments, methods are provided for creating clonal copies of barcode sequences (e.g., degenerate barcodes) and delivering the barcode sequences into a plurality of single cells,” (emphasis added).  ¶36 also clarifies the barcode sequence is located at a specific position on a larger polynucleotide sequence (e.g., a polynucleotide attached to a bead or grid).  Such is further depicted in Fig. 2D and 3D noting multiple cells.
	Further regarding the new recitation to contact with tissue sections, as above, Church is not limited to single cell analysis, even though it is achieved.  While the Examples are from emulsions of cells, Church teaches the analysis is for tissues and tissue sections (¶8, 9, 11, 46-47, 70-73, claims 1 and 8-9) comprising cells within a complex mixture or population (¶4, 8-9, 11, 46-47, 51, 70-73, claims 1 and 8-9) allowing correlation of the barcoded transcripts to the originating cell (¶4, 8-9, 11, 17, 30-31, 34, 46-47, 51, 70-73, 88, Claims 1 and 8-9).  
	 Regarding rejection over Church and Shyamala, Patent Owner argues (p. 22) that Church does not teach contacting with tissue sections or contemporaneous labeling.  However, as above, Church is not deficient noting application of the method to tissue sections and incorporation of cell specific barcodes to cDNAs.  Patent Owner acknowledges the teachings of Shyamala Example 1, p. 36 arguing that cells were first lysed, however lysis is not excluded by the recitations.  Moreover, the 103 addresses the different contacting conditions in (b) repeated and selecting for optimum signal intensity or resolution (i).  Both Church and Shyamala are noted as teaching different (b) conditions, while Shyamala notes the differing resolutions provided with such variations and advantages therefore, see for example comparison of as few as 10 copies (p. 40) vs. 100% detection of 7.5 cps/ml (p. 41) amongst others.  Accordingly, Shyamala exemplifies varying (b) conditions for (h-i) comparing optimal intensity/resolution.
	Regarding rejection over Church and RU2410439C1, Patent Owner argues (p. 23) Church does not teach contacting with tissue sections or contemporaneous labeling.  However, as above, Church is not deficient, noting application of the method to tissue sections and incorporation of cell specific barcodes to cDNAs.  As noted in the rejection, RU2410439 is cited as teaching art standard removal of cDNA from the solid support, particularly via laser ablation.  The method provides the advantage of maintaining the molecular structure as confirmed by PCR sequencing (see page 5 of translation, paragraph [0047]), also allowing direct comparison of sequences from different experiments (page 1 of translation, paragraph [0004], 14-20, page 2, paragraph [0008], page 3-4, paragraph [0011]-[0013]).  Accordingly, rejection is maintained.
	Regarding rejection over Church and Rigatti, Patent Owner acknowledges Rigatti describes forming bead arrays with attached nucleic acids but argues (p. 23) that Rigatti fails to teach contacting with tissue sections or contemporaneous labeling.  However, as above, these elements are taught by Church.  As cited in the rejection, Church also teaches beads and bead arrays ¶52, wherein the capture probe may be attached by hybridization, covalent attachment and affinity attachment ¶53, as well as a specific example of immobilized nucleic acid molecule on a bead comprising sequencing primer, barcode and annealing primer with 5’ attached to the bead (see Figure 1A).  Rigatti teaches immobilization via bridge amplification such that each species of capture probe occupies a distinct position on the object substrate (33:26-29, and Figure 2).  Rigatti also additionally illustrates a method of attaching nucleic acids to solid support by hybridization of oligonucleotide to a surface primer (see col.18, lines 31-36, and Figure 2).  Accordingly, rejection is maintained.
	Regarding rejection over Church and Emmert-Buck (claims 38-39), Patent Owner presents arguments (pp. 23-24) however these claims are canceled rendering the rejection moot.
Regarding rejection over Church and Yeung, Patent Owner argues (p. 24) Yeung does not teach element (a).  However, as above, Church teaches element (a).  Yeung teaches advantageous collection of target cells following laser microdissection, wherein the cells from a tissue sample are collected in agar gel (see page 4, 1st col., paragraph [054]).  Accordingly, rejection is maintained.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sharon Turner whose telephone number is (571)272-0894.  The examiner can normally be reached on M-H 6:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jean Witz can be reached on 571-271-0927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Sharon Turner/            Patent Reexamination Specialist, CRU 3991    

Conferees:

/Padmashri Ponnaluri/
Patent Reexamination Specialist, CRU 3991

Jean C. Witz
Supervisory Patent Reexamination Specialist, CRU 3991